PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/072,084
Filing Date: 25 Mar 2011
Appellant(s): Hamilton et al.



__________________
Anne Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/25/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-5, 7, 9,10, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Highfill et al (US 2013/0129686) in view of Petrova et al (The Journal of Biological Chemistry 1999).
Claims 1-5, 7, 9, 10, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Woda (US 2011/0020293) in view of Petrova et al (The Journal of Biological Chemistry 1999).


(2) Response to Argument
A. Rejection Under 35 USC §103(a) Highfill in view of Petrova
Appellant asserts that Highfill is limited to the MLR in vitro assay in which T cells are contacted with non-syngeneic APCs and point to Appendix D as evidence of these requirements.

Appellant argues assaying MAPCs for PGE2 expression is not inherently an assay to measure their effect on IL-6 and TNF-alpha in LPS activated microglia specifically or their effect on microglia activation generally. Applicant asserts that the person of ordinary skill in the art would not have understood this. 
This is not found persuasive. Petrova specifically provides evidence that the presence of specific amounts of PGE2 inhibit the production of inflammatory cytokines (TNF-alpha and IL-6) when an activated microglia cell line (BV-2) is brought into contact with PGE2 (see page 28825, Fig. 2 and Fig. 4). This evidence supports the conclusion of Petrova that PGE2 may profoundly affect the responses of microglia to activating stimuli by modifying a panel of cytokines produced by microglia (page 28827, 1st column last paragraph). Therefore when Highfill assay MAPCs for their potency for the production of PGE2 one of ordinary skill in the art would know that based on the evidence of Petrova which MAPCs produce the necessary amount of PGE2 to inhibit the production of inflammatory cytokines TNF-alpha and IL-6. Petrova also teach that 
Appellant asserts that the person of ordinary skill in the art would have known that assaying MAPCs for PGE2 expression would have provided no useful information about their effect on IL-6 and TNF-alpha expression or microglia activation generally because that MAPCs express several other genes that also affect microglia activation.
This is not found persuasive. While all cells necessarily express more than one gene for survival, the teaching of Petrova demonstrates that PGE2 will decrease/reduce the pro-inflammatory cytokines secreted by activated microglia and thus decrease/reduce the negative effects of activated microglia. Thus cells, such as MAPCs, that have a desired potency to secrete PGE2 at a beneficial level will provide the anti-inflammatory benefits of PEG2 when in contact with activated microglia such as in the inflammatory diseases treated by Highfill and Woda.
Appellant states arguments regarding the Examiner’s original rationale for citing Highfill and points to Appendix B as evidence.
This is not found persuasive because this is not the rejection that is being currently appealed and is therefore not relevant. In the obviousness rejections we are not looking to microglia activation to see if PGE2 is present, but actually the effects on activated microglia when PGE2 is added to the environment of activated microglia. Petrova shows that when activated microglia are brought into contact with an agent, such as PGE2, that the PGE2 will reduce the damaging effects of the activated microglia by reducing their pro-inflammatory cytokines (see page 28825, figure 2). This 
Appellant argues that the information in the Declaration of Sarah Busch (Appendix B) is applicable to the new rationale of the new rejections because of the expression of other genes that affect microglia activation undermines the new rationale as well. Appellant refers to Appendices A3, A8, Appendix B and Appendix C that provide evidence that various genes affect microglia activation. Appellant asserts that if MAPCs reduced TNF-alpha or IL-6 expression on LPS activated microglia in Petrova’s assay one could not conclude that secreted PGE2 was the cause or if there was no reduction one could not conclude that PGE2 was not secreted.
This is not found persuasive. None of these evidence references negates the teaching of Highfill and Petrova that PGE2 has an effect on inflammation in neurodegenerative diseases. None of these evidence references negates the evidence that Petrova shows that specific levels of PGE2 will inhibit production of inflammatory cytokines from activated microglia cells. None of these references negates the teaching of Highfill that suggest measuring of PGE2 levels secreted from MAPCs for the selecting of  cells with the desired potency for the treatment of inflammatory disorders. The obviousness rejection is based on the combination of Highfill and Petrova and what the person of ordinary skill in the art would be motivated to do based on the fact that specific levels of PGE2 are shown to reduce the secretion of inflammatory cytokines of activated microglia cells and that Highfill is assaying MAPCs to select those cells with a desired potency for PGE2 secretion for reducing inflammation.

This is not found persuasive. The obviousness rejections state that the selection of MAPCs based on their potency for secreting PGE2 at the level that Petrova has shown reduces pro-inflammatory cytokine levels of activated microglia would be obvious based on the combined teachings of Highfill/Woda and Petrova and that this selection would have a reasonable expectation of success because all the references are directed to reducing inflammation in diseases caused by pro-inflammatory cytokines.
Appellant argues that Highfill does not in any way disclose or suggest that their methods and compositions are useful for treating any disease associated with inflammation.
This is not found persuasive. Highfill explicitly states “the methods and compositions of the invention are useful for treating any disease involving inflammation” (page 3 para 33). 
Appellant argues that inflammation is a complex process with various components and Highfill is limited to PGE2 and how it affects T-cell proliferation. 
This is not found persuasive. The claims are not drawn to only the most complex methods for treating inflammation, but are broadly drawn to include methods such as Highfill as modified by Petrova.



B. Rejection Under 35 USC §103(a): Woda in View of Petrova.

Appellant argues that they disagree with the rationale provided for Woda in view of Petrova for the same reasons that they disagree with the rationale of Highfill and Petrova as the rationales are the same.
This is not found persuasive for the same reasons as provided above for the Highfill rejection.


 Response to Appellant’s Arguments
Appellant argues that Petrova demonstrates that only pure PGE2 will have the demonstrated effect on decreasing/reducing pro-inflammatory cytokine secretion by activated microglia. Appellants again point to MAPCs expressing other genes that positively or negatively affect microglia activation. Appellant asserts that the Examiner disregards the effect of potential interference on the motivation of the person of ordinary skill in the art to measure PGE2 expression in MAPCs as a successful indicator of the ability of the MAPCs to reduce microglia activation.
This is not found persuasive. The claims do not require a specific amount of potency or effect and therefore as long as the MAPCs have been assayed for an agent that is known and shown to have a beneficial effect on activated microglia and their effects on inflammation, thus allowing for a selection of MAPCs that express PGE2 at higher amounts as indicated by Petrova, the limitations of the claims are met. The methods of Highfill and Woda are attempting to optimize their treatment of inflammatory diseases by assaying MAPCs and selecting those cells that have a desired potency for 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635 
                                                                                                                                                                                                       /HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.